Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 10/28/2021 is duly acknowledged.
Claims 3, 5, 6, 9, 10, 13, 17, 19, 20, 23, 24, 27, 33 and 34 were previously canceled by applicants.
Claims 1, 2, 4, 7, 8, 11, 12, 14-16, 18, 21, 22, 25, 26 and 28-32 (as amended on 10/28/2021) are currently pending in this application.
Claims 15, 16, 18, 21, 22, 25, 26 and 28-32 (drawn to non-elected inventions of groups II-V) remain withdrawn.
Claims 1, 2, 4, 7, 8, 11, 12 and 14 (as currently amended; taken as the elected invention of group I, without traverse; directed to “A method of making a live cell construct or support”) and have been examined on their merits in this action hereinafter.
Priority
	This application has been filed by applicants as a 371 of PCT/US2017/043601 (filed on 07/25/2017) claiming priority to a US provisional application 62/367339 filed on 07/27/2016.
Information Disclosure Statement
Applicant’s filing of the IDS on 10/28/2021 is duly noted, considered and made of record.
Claim Objections- Withdrawn
In view of the claim amendments made by applicants, the objections to claims 7 and 14, as previously made by the examiner has been withdrawn.
Claim Rejections - 35 USC § 112 –Withdrawn
	In view of the claim amendments as currently presented in claims 1, 2, 7, 8, 12 and 14, the 112-b rejection as previously made by the examiner has been withdrawn.
Claim Rejections - 35 USC § 102- Withdrawn
	In view of current amendments to claim 1, the rejections of claims 1, 11 and 12 under 35 U.S.C. 102(a)(1) over Yannas et al (US 2006/0121609 A1), and over Yayon et al (US 2006/0019389 A1), as previously made by the examiner, have been withdrawn.
However, new grounds of objections/rejections have been made over pending claims as currently amended by applicants and have been discussed below: 
Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 2 (as amended) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (directly depends from claim 1, as currently amended) recites the following:

    PNG
    media_image1.png
    126
    690
    media_image1.png
    Greyscale

wherein the cells in the monolayer comprise (i) undifferentiated cells” (the component (ii) being currently optional), whereas the process of claim 1 already requires the method steps (d) and (e) of “contacting live undifferentiated epithelial cells” to the non-cellular support, and “propagating” an “undifferentiated” epithelial “cell monolayer on said top surface”. Thus, it appears that claim 2, as currently recited/amended fails to further limit the process of claim 1. In the alternative, it is unclear as to what exactly is being encompassed by the method step currently presented in claim 2, at least in terms of the type of cells that form the cell monolayer upon propagation as required by claim 1 (as step (d) and (e) are no more optional). The metes and bounds of the claimed process does not appear to be properly defined. 
Appropriate correction and/or explanation is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103 – Made/Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1, 2, 4, 7, 8, 11, 12 and 14 (as currently amended) are/remain rejected under 35 U.S.C. 103 as being unpatentable over [Yannas et al (US 2006/0121609 A1; previously cited by examiner) OR Yayon et al (US 2006/0019389 A1; previously cited by examiner)] taken with Wang et al (2009; previously cited by examiner) and Kharkar et al (2013; previously cited by examiner).
Claim 1 (as currently amended) is directed to “A method of making a live cell construct or a support, comprising:
(a) providing a non-cellular organic polymer support having a top surface, a bottom surface, and an intermediate portion there between, 
(b) contacting a cross-linking agent to [[one]] said top surface or said bottom surface of said support , wherein said top surface or said bottom surface not contacted by said cross-linking agent retains a native property of said top surface or said bottom surface existing prior to contacting with said cross-linking agent; 

(d) 
(e) 
 
See also limitations presented in dependent claims 2, 4, 7, 8, 11, 12 and 14 (see also the 112-b rejection as discussed above;  it is also noted that steps (a) and (b) as recited do not require any particular dimensions and/or type of the “organic polymer support”, no specific “cross-linking agent” and/or time frame for generating “gradient of cross-linking” is required. In addition, the step (c) as presented does not require any specific “compound of interest” per se).

Yannas et al (2006), while teachings gradient scaffolding (which are varied in terms of their pore diameter, chemical composition, cross-link density, or combinations thereof) and methods of producing the same (see title, abstract, and claims 109-112, 117, 119, in particular), disclose the process for preparing a solid, porous biocompatible gradient scaffold (i.e. a cell support for live cell culture, etc.) comprising at least one extracellular matrix (ECM) component or analogs thereof (see page 3, [0039]-[0042]) such as collagen, gelatin, glycosaminoglycan (GAG), or combination thereof (see [0067], for instance), which is prepared by freeze-drying an aqueous solution of said ECM polymers (see Example 5, in particular), and contacting a chemical cross-linking agent (such as glutaraldehyde, formaldehyde, or EDAC; see [0117]-[0119], [0169], and claim 109, in particular) to the porous scaffolding in a manner to create a gradient cross-link density in the scaffold (such as by contacting or exposing the scaffold to a gradient of solutions which are increased in their concentration of said cross-linking agent). It is to be noted that the geometry of the scaffolding prepared by freeze-drying the organic ECM polymer mix (i.e. collagen/GAG suspended in acidic pH solution, such as an aqueous solution containing acetic acid; see Example 1, for instance) on a suitable substrate would necessarily provide for a top, bottom and intermediate region as disclosed by Yannas et al in Example 5 (see [0167]-[0168], in particular) with a varying degree of cross-linking in the scaffolding. Yannas et al also disclose the fact that such porous gradient scaffolds may comprise various types of cells, biomolecules, etc. (such as stem or progenitor cells; see [0046], [0050], [0081]-[0082], and claims 117, 119, in particular) for use as implants for various tissue engineering/repair applications (see [0155], for instance; i.e. intrinsically suitable/compatible for cell growth) that may include using such gradient scaffolds comprising heterogeneous cell types that may be isolated from various other adult tissues.  
Yayon et al (2006), while teaching freeze-dried, porous, plasma protein-derived matrices (see title, abstract, and claims 1, 21-22, 28-29, in particular), disclose methods of making said plasma protein matrices that comprise open channel structure and a concentration gradient of plasma proteins cross-linked by the action of a natural cross-linking agent, thrombin and transglutaminase (see claim 13, for instance), the compositions being useful clinically as cell-bearing implants (see steps [0050]-[0059], for instance); wherein the plasma protein comprises natural polymers such as collagen, fibronectin, extracellular matrix proteins (ECM), glycosaminoglycans (GAG; see claims 10-12); wherein the matrix is seeded with cells such as stem cell or progenitor cells, mesenchymal cells, endothelial cells, epithelial cells, and other cell types such as chondrocytes, hepatocytes, etc. (see [0047], claim 22, for instance) that may differentiate to produce specialized cell found in mammalian tissue and organs (see [0112], freeze-dried matrices are generated by directional diffusion of thrombin (i.e. the cross-linking agent) during the process which may be further controlled by adjusting the components/composition (including “viscosity enhancing” agents such as GAG, ECMs, collagen, albumin, dextran, etc.) and physical properties of thrombin (see [0001], [0025]-[0028], [0031]-[0032], in particular). Since, the process of layering plasma protein solution over thrombin solution (in a suitable container or mold; see [0050]-[0059], for instance) used for cross-linking by diffusion and subsequent lyophilization/freeze-drying necessarily produces a sponge matrix having top, bottom and an intermediate region (i.e. matrix between top and bottom surfaces; see also Example 3, Table 2, for instance), which is porous and has a cross-link gradient within, would essentially result in the same live cell construct or support upon seeding and culture of suitable cells (see Yayon et al, [0005], [0076], [0104], [0183], for instances).
However, the process wherein: (1) the “cross-linking agent” generates a gradient of cross-linking of said polymer with resulting “gradient of free amino and/or carboxy groups in said intermediate portion, and coupling a compound of interest to said free amino and/or carboxy groups to produce a gradient of said compound of interest in said intermediate portion” (as recited in instant claim 1, as currently amended); (2) contacting and propagating undifferentiated epithelial cells as monolayer (using a culture medium; see instant claims 1, 2, 4, 7, 8, as presented) on the top surface of the support that comprises natural or synthetic polymers (such as fibronectin, collagen, gelatin, etc.; see instant claim 12); and (3) wherein “said top surface having a plurality of wells formed therein; each of said wells having a top opening, side walls and a floor; said epithelial cell monolayer extending onto said well side walls and floors, with the well top openings remaining open, to form “open lumens or crypts lined with cells in said wells” (see instant claim 14), have not been explicitly disclosed and/or exemplified by the process inventions taught by Yannas et al or Yayon et al, as discussed above.
Kharkar et al (2013), while reviewing designing and applications of degradable biocompatible hydrogels for orthogonal control of cell microenvironments (see title, abstract and introduction on page 7335, Figure 1), disclose the art known ways and chemical means for preparing cross-linked hydrogel supports (see entire section “4.1 Chemically crosslinked hydrogels” starting on page 7345) that provide free amino or carboxyl groups for linking proteins and/or other polymeric substrates, wherein various bioactive molecules, such as proteins, cytokines, growth factors, and therapeutic drugs, have been extensively used to provide biochemical cues that modulate cell adhesion, migration, differentiation, and proliferation (see section “6. Orthogonal property control”, section 6.1.1, in particular), including preparation of hydrogel networks for controlling cell migration using spatiotemporal gradients of selective cell adhesion ligands (see page 7357, left column 2nd paragraph, in particular, and cited references therein). They also disclose that use of chemical cross-linking agents, including EDC/s-NHS that produce free activated carboxyl groups of proteins in order to form cross-linked hydrogels and/or gradients thereof, have been already known and used in the prior art (see page 7358, left column, 1st paragraph, for instance). 
Wang et al (2009), while studying influence of micro-well biomimetic topography on intestinal epithelium Caco-2 cell phenotype in culture, utilizing a microfabrication approach to create analogs of intestinal crypts on a polymer substrate/support (such as fibronectin-coated substrate; see title, abstract and introduction, on pages 6825-6826), disclose the process for preparing a live cell construct comprising a non-cellular support having a PDMS microwell array having a top surface interspersed between the microwells comprising top openings, side human gastrointestinal epithelial cells (i.e. Caco-2, derived from a human colorectal carcinoma) formed on the top surface of the array and a cell culture medium wherein the cells are seeded on a fibronectin-coated substrate (see page 6826, sections 2.1 and 2.2 of the “Materials and Methods”; Figure 3D-E, and page 6827, section 3.2) reading on limitations as presented in instant claim 14. Wang et al also disclose the fact that the Caco-2 epithelial cell monolayers show alkaline phosphatase expression (an enterocyte differentiation marker), which increases with incubation time (see pages 6829-6830, section 3.4 and Figure 9), reading on the embodiment of differentiated (see data for days 8 and 14, Figure 9) and undifferentiated epithelial cells (see data for Day 2, Figure 9) for instant claim 2 as well as instant claims 4 and 7.  Wang et al demonstrate the fact that during cultivation in vitro, the Caco-2 cell monolayer extends into the microwells along the side walls and floors (see Figures 5-6 and disclosure on pages 6828-6829) and in time forming lumens lined with cells in said microwells (reading on the limitations of instant claim 14).
Thus, given the detailed disclosure for the method steps for making diffusion-based cross-linking gradients (i.e. by producing a gradient of cross-linking within the support polymer/scaffold) in suitable polymeric substrates including natural (such as fibronectin, collagen, gelatin, ECM proteins; see teachings from Yannas et al or Yayon et al, as discussed above) as well as synthetic polymers, and the fact that variety of compatible chemical cross-linking agents were known in the art that could provide sequestration or encapsulation of various ligands or proteins or compounds in the gradient scaffolding/matrix (see disclosure by Kharkar et al, as discussed above), it would have been obvious to an artisan of ordinary skill in the art to employ such cross-linking agents such that the live cell support or construct employs the microwell culture support system disclosed by Wang et al, at least for the disclosed advantages including intestinal epithelial cells in microwells such that higher cytokine and growth factor concentrations are generated that can fine-tune the degree of differentiation of the intestinal cells depending on their placement within or outside of the microwells in order to mimic the physiological lumens or crypts (as disclosed in details by Wang et al, as discussed above).  Since, the cited prior art references of Yannas et al or Yayon et al, both disclose the suitability of using undifferentiated stem or progenitor cells on such porous gradient scaffolds or supports, an artisan of ordinary skill in the art would have had a reasonable expectation of success in modifying the gradient substrate/support as suggested by Wang et al (when taken with disclosure from Kharkar et al), for incorporating or coupling a desired “compound of interest” (i.e. by using already known chemical cross-linking means) within the support, and then seeding and culturing (or propagating) undifferentiated intestinal epithelial cells using suitable culture medium on said support, if so desired. Since, instant claims do not require any specific “organic polymer support”, “compound of interest”, porosity or pore size gradient range(s), or for that matter any specific parameter to make the claimed “live cell construct or support”, no criticality could be assigned to the process as claimed, especially in view of the detailed and combined disclosure for the methods of making and/or modifying such gradient cross-linked supports (having coupled compound(s) of interest in the scaffold), that could be applicable for culturing, for instance, the intestinal epithelial cell progenitors for their differentiation as monolayers, etc., as discussed above. 
The newly recited limitations in amended claim 1 of “wherein said top surface or said bottom surface not contacted by said cross-linking agent retains a native property of said top surface or said bottom surface existing prior to contacting with said cross-linking agent”, would have been obvious to a person of ordinary skill in the art of making live cell supports or diffusion-based cross-linking of the support material, wherein the portion NOT contacted with the cross-linking solution would intrinsically possess the “native” structure of the scaffold or organic support material, and thus possess native property, at least in terms of porosity of the scaffold. Also, since the combined teaching in the cited references already suggest the use of undifferentiated cells (including intestinal epithelial cells) for seeding and culture on the support or scaffold material, the process as claimed would have been obvious and fully contemplated by an artisan of ordinary skill in the art, unless evidence/data provided on record to the contrary (which is currently lacking on record; see instant disclosure, Examples 1-3, in particular). It is also to be noted that claim 1, as currently amended in step (b), can contact either one of top or bottom surfaces, and therefore does not provide any criticality in terms of “propagating” undifferentiated epithelial cells on “top surface’ per se, as “monolayer”, whether it is using the surface that his highly cross-linked by contacting the cross-linker solution, or the surface that has been left untouched (or not contacted at all to represent “native” structure/property). No evidence and/or data has been provided on record in order to differentiate specific cell and/or surface-based specificity in cellular growth features that characterize the process of making the “live cell construct or support” as currently claimed. Therefore, given the combined disclosure and/or teachings from the cited prior art of record for the same diffusion-based cross-linking of suitable polymeric scaffolds, the process of making the “live cell construct or support” as currently claimed fails to distinguish itself over the teachings as discussed above.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Double Patenting – Made/Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1.	Claims 1, 2, 4, 7, 8, 11, 12 and 14 (as currently amended) are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 11 of issued US patent 11,193,110 B2 (from Application No. 15/545,456, filed by common inventors, and same assignee; issued on Dec. 7th 2021). Although the issued claims are not identical, they are not patentably distinct from each other because the claim 1 of the issued patent ‘110 is also directed to a method of making “a live cell construct” having essentially the same features comprising a non-cellular support having undifferentiated gastrointestinal epithelial cells propagated as a monolayer on the top surface of the support (i.e. claims conflicting in a genus-species relationship; issued claims taken as a species of the instantly examined claim 1).  The issued claim 11 in patent ‘110 is directed to the product (i.e. “live cell construct”) made by the process of claim 1 that comprises the non-cellular support (comprising a natural or synthetic polymer hydrogel having an elastic modulus property) having undifferentiated, primary gastrointestinal epithelial cells propagated as a self-renewing monolayer on the top surface of the support, which is taken as a species of the product being made by claim 1 of the instantly examined application.  As evidenced by the issued claim 22, the live cell construct made provides gradient for cultured cells (differentiated and undifferentiated cells) in the monolayer 
Therefore, the ODP rejection is properly made/maintained.
Response to Applicant’s Arguments
Applicant's arguments filed on 10/28/2021 (see remarks, pages 13-14, in particular) with respect to the prior art rejections of record as they pertain to the amended claims of record, have been fully considered but they are not persuasive as discussed above in the 103a rejection of record, and at least for the following reasons of record:
Regarding the 103(a) rejection of record, applicants appear to mainly argue that the cited prior art references do not disclose/teach the limitations of “wherein said top surface or said bottom surface not contacted by said cross-linking agent retains a native property of said top surface or said bottom surface existing prior to contacting with said cross-linking agent” (see amended claim 1, in particular; also see instant disclosure, page 2, “SUMMARY”, lines 9-12, for instance), which is duly noted and considered.  However, as already noted in the rejection of record above, it is re-iterated that since both cited references of Yannas et al and Yayon et al disclose the process using diffusion-based cross-linking of the porous support/scaffold material, wherein the portion NOT contacted with the cross-linking solution would intrinsically possess the “native” structure of the scaffold or support material, and thus possess native property, at least in terms of porosity of the scaffold. Therefore, such adjustment in making gradient cross-linked scaffold or support suitable for seeding and/or culturing mammalian cells, including progenitor cells (as already suggested by both Yannas et al, Yayon et al, as well as Wang et al, as discussed above), would have been obvious to an artisan of ordinary skill in the art and would per se.  Moreover, applicants have not demonstrated any criticality of the steps as generically recited in claim 1.  The rejection of record is therefore deemed proper and is therefore made/maintained. 
Regarding the ODP rejection of record, applicants argue that “… the instant rejection is a provisional rejection. Even so, applicants respectfully submit that the instant rejection is moot in view of the amendments to independent claim 1 as discussed hereinabove, as copending Application No. 15/545,456 does not disclose, teach or suggest a method as presently claimed”, which is duly noted and considered.  However, as noted in the new grounds of rejection discussed above, the ODP rejection over issued claims of the US patent 11,193,110 B2 is still deemed proper, and therefore in the absence of a Terminal Disclaimer from applicants, the ODP rejection is properly made and/or maintained. 
Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657